Citation Nr: 0618569
Decision Date: 06/23/06	Archive Date: 01/18/07

Citation Nr: 0618569	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  02-21 364	)	DATE JUN 23 2006
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to an effective date prior to February 5, 2002 
for the grant of a total disability compensation rating based 
on individual unemployability (TDIU rating).



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel




INTRODUCTION

The veteran served on active duty from June 1957 to June 
1960.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 decision by the RO in Togus, Maine 
that granted a 60 percent rating for a service-connected low 
back disability, and recharacterized the disability as low 
back strain with myofascial dysfunction and degenerative disc 
disease, effective February 5, 2002.  The RO also granted 
entitlement to a TDIU rating, effective February 5, 2002.  
The veteran appealed for an earlier effective date for the 
TDIU rating.  In an April 2005 decision, the Board assigned 
an effective date of April 24, 2000.  Subsequently, the 
Board, on its own motion, ordered reconsideration of the 
April 2005 Board decision.  This reconsideration decision by 
a panel of Veterans Law Judges will replace the April 2005 
Board decision.  See 38 C.F.R. §§ 19.11, 20.1000 (2005). 

By a letter to the veteran dated in March 2006, the Board 
advised the veteran that his former attorney had retired from 
the practice of law, and he was offered the opportunity to 
appoint another representative to represent him before VA.  
By a letter received in April 2006, the veteran indicated 
that he wanted to represent himself.


FINDINGS OF FACT

1.  On February 5, 2002, the RO received the veteran's claim 
for a TDIU rating.

2.  The RO subsequently granted a TDIU rating effective from 
February 5, 2002.

3.  Prior to February 5, 2002, the veteran's only service-
connected disability was a low back strain, rated 40 percent 
disabling.

4.  Service connection was first granted for degenerative 
disc disease in an August 2002 rating decision, effective 
February 5, 2002.

5.  The evidence does not show that the veteran became 
individually unemployable from a service-connected low back 
disability within the year preceding the February 5, 2002 
claim.


CONCLUSION OF LAW

The criteria for an effective date prior to February 5, 2002 
for an award of a TDIU rating have not been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, in a March 2002 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for a TDIU rating, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  The RO sent additional letters to the veteran and his 
representative in May 2003, December 2003, and March 2004 
which asked him to submit additional evidence, to 
specifically include treatment records since 1998, the date 
the veteran last worked.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a December 2002 
Statement of the Case (SOC), and a September 2004 
Supplemental Statement of the Case (SSOC).  These documents 
provided him with notice of the law and governing regulations 
pertaining to his appeal for an earlier effective date, as 
well as the reasons for the determinations made regarding his 
claim.  By way of these documents, he also was specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on the veteran's 
behalf.  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records, examination reports, and Social Security 
Administration (SSA) records.  

The Board also notes that until recently, the veteran's 
former representative was an attorney well versed in VA law, 
who clearly knew the types of evidence required and the 
distribution of the responsibilities in obtaining such 
evidence.  No argument was made to the Board prior to the 
attorney's retirement as to any deficiency in the RO's 
compliance with VCAA provisions, despite being afforded an 
opportunity to do so in November 2004 and July 2005.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims).


Factual Background

Service medical records from the veteran's period of active 
duty reflect that his spine was clinically evaluated as 
normal on entrance medical examination in June 1957.  He 
complained of low back pain in July 1957, but denied any 
history of trauma.  The diagnostic impression was low back 
strain.  In October 1957, he reported that he fell about a 
year ago (i.e., before service), and had pain ever since.  He 
said his pain was worse.  After an examination, the examiner 
determined that no disease was found.  In May 1958, the 
veteran complained of low back pain, and said he had an 
injury in 1954 which precipitated periodic back pain.  The 
diagnosis was probable old lumbosacral disease.  In June 
1958, he continued to complain of back pain, and a June 1958 
X-ray study showed spondylolisthesis and spina bifida occulta 
at L5.  A July 1958 X-ray study showed spondylolisthesis.  He 
complained of low back pain in August 1959.  An August 1959 
X-ray study showed no spondylolisthesis, and the vertebrae at 
L5 and S1 were minimally "bifid."  The impression was 
spondylolysis.  He again complained of low back pain in 
October 1959.  The veteran's spine was clinically evaluated 
as normal on separation medical examination in June 1960.

In January 1964, the veteran filed a claim for service 
connection for a back disability.

In an April 1964 rating decision, the RO denied service 
connection for spondylolisthesis with low back strain, on the 
basis that the veteran had a low back injury and low back 
disability prior to service and it was not aggravated in 
service.  The veteran was notified of this decision by a 
letter dated in April 1964 and he did not appeal.

By a letter dated in October 1999, a private physician, R. C. 
Cantu, MD, indicated that he treated the veteran for spinal 
stenosis and a ruptured lumbar disc at L4-5 on the right 
side, and that he underwent disc excision surgery in July 
1998.  He indicated that the veteran had intractable low back 
pain, and could not return to his former job as a truck 
driver.

On April 24, 2000, the RO received the veteran's application 
to reopen a claim for service connection for a back 
disability.

In a July 2000 rating decision, the RO determined that new 
and material evidence had not been received to reopen a claim 
for service connection for a low back disability.  The 
veteran was notified of this decision by a letter dated in 
July 2000.

By a letter dated in October 2000, the veteran's then 
representative stated that the veteran wanted to reopen his 
claim for service connection for a low back disability, and 
argued that the low back disability was aggravated by 
service.  He enclosed private medical records including a 
July 1998 private lumbar myelogram and computed tomography 
(CT) scan of the lumbar spine which showed L3-4 through L5-S1 
moderate spondylosis with some degree of truncation of nerve 
rootlets, and congenital and acquired deformity of the L5 
posterior elements.  Disc bulging was noted at L3-4, L4-5, 
and L5-S1.  A June 2000 private magnetic resonance imaging 
(MRI) scan of the low back showed L3-4 central and slightly 
left-sided disc protrusion, status post right-sided L4-5 and 
L5-S1 laminectomies, and left L4-5 and L5-S1 facet 
degeneration.  

The veteran's representative also submitted private medical 
records dated in June 2000 from Dr. Cantu.  A note dated in 
early June 2000 reflects that the veteran was receiving 
Workers' Compensation and his MRI was therefore being 
scheduled since it was covered by Workers' Compensation.  A 
note dated in late June 2000 reflects Dr. Cantu's opinion 
that the veteran's most recent MRI explained his left leg 
sciatica as it showed a disc herniation at L3-4 left side.  
He stated that this disc herniation was not appreciated in 
July 1998 when he had herniation at L4-5 on the right.  He 
also noted that the veteran asked if the disc herniation at 
L3-4 could be related to his in-service low back injuries in 
the 1950s.  Dr. Cantu further stated that the veteran 
"brought with him documentation of being treated in the 
service for lumbosacral injuries and clearly that could be an 
aggravating factor that set him up for the disc herniation at 
this particular point in time."

A report of a November 2000 VA back examination reflects that 
the veteran had been receiving disability benefits from the 
Social Security Administration (SSA) for low back problems of 
two years' duration.  The veteran reportedly drove a truck 
hauling apples and lifting heavy crates until he suffered a 
twisting injury to his low back while lifting a heavy crate 
of apples in Massachusetts.  He reported that his back 
surgery was paid for by Workers' Compensation.  The veteran 
also reported that in 1954, he was thrown through an upstairs 
window when lightning struck his house.  He said he had no 
problems with his low back until military service.  The 
veteran then stated that his back pain began after one month 
of military service without an obvious precipitating cause.  
The examiner summarized the veteran's service medical 
records.  He noted that a June 2000 MRI scan showed a 
herniated nucleus pulposus on the left at L3-4.  He noted 
that a current X-ray study showed bilateral pars 
interarticularis defects at L5-S1 and spina bifida, with no 
displacement at L5.  The diagnostic impressions were chronic 
recurrent low back strain, and spondylolysis at L5-S1.  The 
examiner opined that the spondylolysis was certain to have 
existed prior to military service, and was aggravated in the 
service or was said to have become symptomatic in service.  
He opined that the lumbar disc disease was not related to the 
above diagnosis and developed later in life after the veteran 
left military service.  

In a December 2000 addendum, the VA examiner stated that the 
symptoms of the chronic recurrent low back strain, and 
spondylolysis might be totally indistinguishable.  He added 
that since spondylolysis was not recognized in service, he 
believed that the veteran should be "credited" with the 
diagnosis of chronic recurrent low back strain.  He noted 
that the spondylolysis created a weak and potentially 
unstable low lumbar spine.

In a December 2000 rating decision, the RO granted service 
connection for a low back strain, rated 40 percent disabling 
under Diagnostic Codes 5292-5295, effective April 24, 2000.  
The veteran was notified of this decision by a letter dated 
in January 2001, and he did not appeal.

In response to a claim for a left leg condition, the RO 
obtained VA treatment records in September 2001, including a 
December 2000 VA neurosurgery consultation.  This 
consultation reflects that the veteran had a three-year 
history of lower lumbar pain with radiation to the right leg.  
He then developed left leg pain in 1998 after surgery, which 
was associated with paresthesias and numbness of the lower 
portion of the left leg.  The examiner indicated that the 
veteran's pain was constant and severe, and he was unable to 
work secondary to the pain.

At a November 2001 VA examination performed to determine the 
etiology of the veteran's left leg pain, the examiner 
diagnosed chronic low back strain/myofascial 
dysfunction/degenerative disc disease, and left lower 
extremity radiculopathy, unrelated to the chronic low back 
strain/myofascial dysfunction/degenerative disc disease, but 
related rather to an occupational incident.

On February 5, 2002, the RO received the veteran's claims for 
an increased rating for his service-connected back disability 
and for a TDIU rating.  He said he had not worked full time 
since May 1998.

At a July 2002 VA examination performed to evaluate the 
veteran's ability to work, the diagnostic assessment was 
chronic low back strain - myofascial dysfunction, and 
degenerative disc disease.  The examiner opined that the 
veteran was not employable for any type of position that 
would require prolonged weight-bearing or any heavy lifting 
greater than 20-30 pounds.

In an August 2002 rating decision, the RO granted a 60 
percent rating for the service-connected low back disability, 
and recharacterized the disability as low back strain with 
myofascial dysfunction and degenerative disc disease, 
effective February 5, 2002.  The RO also granted entitlement 
to a TDIU rating, effective February 5, 2002.

By a statement dated in August 2002, the representative 
contended that an earlier effective date should be assigned 
for the grant of a TDIU rating.  In December 2002, he 
asserted that the RO should have obtained a VA medical 
opinion to determine whether an increase in his disability 
was factually ascertainable during the year prior to the date 
of his claim.

A December 2002 VA medical opinion indicated that it might be 
indistinguishable to separate the symptoms of low back strain 
and spondylosis/disc disease.  The doctor added that it was 
quite clear that the lower extremity pain was resolved 
following discectomy (and unrelated to strain), and it was as 
likely as not that the unemployability was secondary to 
spondylosis and not secondary to strain.

In June 2003, the RO received records from the SSA.  Such 
records reflect that in February 1999, the veteran was found 
to be disabled due to a primary diagnosis of back disorders 
(discogenic and degenerative), and it was determined that the 
veteran's disability began in May 1998.  SSA records also 
reflect that the veteran reported that he had a back injury 
with two herniated disks, that his condition first bothered 
him in May 1998, that he became unable to work in May 1998, 
and that he had filed a Workers' Compensation claim.  He 
reported that he worked as a truck driver from 1978 to May 
1998.

In January 2004, the RO received a September 2000 private 
treatment note from Dr. Cantu.  In this note, Dr. Cantu said 
he had spoken with the doctor from the Workers' Compensation 
company regarding the veteran, who said it was probable that 
the veteran's claim would be denied as a Workers' 
Compensation injury.  He added: 

It is true though in 1998 that his MRI 
and myelogram/CT did show ruptured disc 
at 4-5 on the right.  It also showed a 
small central disc protrusion at L3-4.  
This is [sic] obviously gotten worse and 
now is to the point of a 3-4 disc rupture 
left side.  Whether this got worse from a 
subsequent incident that is not being 
relayed or whether it is simply an aging 
process or whether it is a natural 
progression of his original injury of 
[19]98 is not able to be 100% determined.

Analysis

The veteran's only service-connected disability is his low 
back disability, rated 40 percent disabling from April 24, 
2000, and rated 60 percent disabling from February 5, 2002.

The Board notes that in a December 2000 rating decision, the 
RO granted service connection for a low back strain, rated 40 
percent disabling under Diagnostic Codes 5292 and 5295, 
effective April 24, 2000.  Service connection was not then in 
effect for intervertebral disc disease.  The veteran did not 
appeal for a higher rating, and this decision became final.  
38 U.S.C.A. § 7105 (West 2002). 

The effective date for any later granted increased rating or 
TDIU rating must be determined in relation to a later filed 
back claim.  There was no such claim until the claim which 
was received by the RO on February 5, 2002.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98; 63 Fed.Reg. 56704 (1998).

In the instant case, there was no informal or formal claim 
for a TDIU rating until the claim filed on February 5, 2002.  
At that time, the veteran also claimed an increased rating 
for his service-connected low back strain.  The RO 
subsequently recharacterized the service-connected low back 
disability as "low back strain with myofascial dysfunction 
and degenerative disc disease."  By doing so, the RO in 
effect granted service connection for degenerative disc 
disease.  That is, degenerative disc disease was not service-
connected prior to February 5, 2002.

The evidence reflects that the veteran has more than one low 
back disability.  He had a pre-existing low back disability 
(including spondylolysis, spondylolisthesis, and spina bifida 
occulta) which was aggravated by military service, which 
resulted in a chronic low back strain.  The evidence 
demonstrates that the veteran incurred a work-related injury 
in May 1998, resulting in herniated discs.  Since that time, 
he has received ongoing treatment for degenerative disc 
disease, and has been unable to work.  Doctors have opined 
that the veteran is unemployable due to degenerative disc 
disease, not due to low back strain.  The evidence does not 
demonstrate that the veteran's service-connected low back 
strain first prevented him from working on some date within 
the year preceding the February 5, 2002 claim.  

Service connection was initially awarded only for low back 
strain, but after a VA doctor said it was impossible to 
separate the symptoms of the veteran's service-connected low 
back strain from the symptoms of his non-service-connected 
degenerative disc disease, the RO granted service connection 
for degenerative disc disease effective February 5, 2002, the 
date of the veteran's claim for an increased rating.  

Under the rating criteria in effect at the time of the 
December 2000 and August 2002 rating decisions, the maximum 
rating for a low back strain was 40 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (2001).  Prior to 
February 5, 2002, a higher rating could not be assigned for 
the veteran's service-connected low back strain, as he was 
not service-connected for intervertebral disc syndrome, and 
thus Diagnostic Code 5293, which has a maximum rating of 60 
percent, was inapplicable.

In its early August 2002 decision, after granting service 
connection for degenerative disc disease, the RO increased 
the rating for the service-connected back disability from 40 
percent to 60 percent, effective February 5, 2002, under 38 
C.F.R. § 4.71a, Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome.  The assignment of a 60 percent 
rating for the service-connected disability established the 
veteran's basic eligibility for consideration of a TDIU 
rating on a schedular basis.  38 C.F.R. § 4.16(a) (2005).  
The RO granted the veteran a TDIU rating effective as of the 
February 5, 2002 claims for an increased rating and for a 
TDIU rating.  Prior to that date, the veteran did not meet 
the schedular requirements for a TDIU rating.

The Board finds that the evidence does not demonstrate that a 
service-connected disability first prevented the veteran from 
working on some date within the year preceding the February 
5, 2002 claim.  Historical evidence actually shows that a 
then non-service-connected low back disability (degenerative 
disc disease), primarily from a 1998 work accident, prevented 
work for a number of years before his February 2002 claim for 
a TDIU rating.

As it is not shown that the veteran's service-connected low 
back strain prevented him from working on some date within 
the year preceding the February 5, 2002 claim, and as the 
appellant was not service-connected for degenerative disc 
disease (which does prevent him from working) prior to that 
date, the law provides that the effective date for the TDIU 
rating may be no earlier than the date of RO receipt of the 
claim on February 5, 2002.  Thus, there is no entitlement to 
an effective date for the TDIU rating prior to February 5, 
2002, the date of RO receipt of the claim for the benefit.  
Accordingly, the claim for an earlier effective date must be 
denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107. 


ORDER

An effective date earlier than February 5, 2002, for an award 
of a TDIU rating, is denied.


______________________________
____
DEREK R. BROWN
Veterans Law Judge
Board of Veterans' Appeals
_______________________________
____
MICHAEL D. LYON
Veterans Law Judge
Board of Veterans' Appeals



____________________________________________
KATHY A. BANFIELD
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0510171
Decision Date: 04/08/05	Archive Date: 06/28/05

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  02-21 364	)	DATE APR 27 2005
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


ORDER

The following corrections are made in a decision issued by the Board in this case on April 8, 2005:

On page 2, FINDINGS OF FACT number 3, line 1. for the establishment TDIU is corrected to read for the establishment TDIU on an extraschedular basis 

On page 2, CONCLUSION OF LAW An effective date of April 24, 2000, for the award of TDIU is warranted.  38 U.S.C.A. §§ 1110, 5101, 5102, 5103, 5104, 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.1(r), 3.151(a), 3.159, 3.340, 3.341(a), 3.400(o),(q)(ii),(r) (2004), is corrected to read An effective date of April 24, 2000, for the award of TDIU, on an extraschedular basis is warranted.  38 U.S.C.A. §§ 1110, 5101, 5102, 5103, 5104, 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.1(r), 3.151(a), 3.159, 3.340, 3.341(a), 3.400(o),(q)(ii),(r), 4.16(b) (2004).

Add the following phrase to the end of the last line on page 7, ,on an extraschedular basis.

	Add the following phrase to the end of the ORDER on page 8: ,on an extraschedular basis.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Citation Nr: 0510171	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  02-21 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date earlier than February 5, 
2002, for the grant of a total rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active military service from June 1957 to 
June 1960.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine 
that increased the rating for the veteran's service-connected 
low back disability to 60 percent and granted TDIU, with an 
effective date of February 5, 2002.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issue for 
an earlier effective date for the award of TDIU have been 
obtained by VA.

2.  A claim service connection for low back disability was 
received on April 24, 2000.

3.  The earliest effective date for the establishment TDIU is 
April 24, 2000, the date of receipt of the veteran's claim 
for service connection.


CONCLUSION OF LAW

An effective date of April 24, 2000, for the award of TDIU is 
warranted.  38 U.S.C.A. §§ 1110, 5101, 5102, 5103, 5104, 
5103A, 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.1(r), 
3.151(a), 3.159, 3.340, 3.341(a), 3.400(o),(q)(ii),(r) 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law. To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

In an August 2002 rating action, the RO granted TDIU and 
established February 5, 2002 as the effective date for the 
TDIU.  A timely notice of disagreement (NOD) to the effective 
date was received, and this appeal ensued.

Initially, the Board notes that Huston v. Principi, 17 
Vet.App. 195 (2003) was issued on July 11, 2003.  In that 
decision, the Court of Appeals for Veterans Claims (Court) 
found that VA failed to meet the requirements of 38 U.S.C.A. 
§ 5103(a) in neglecting to provide the veteran with specific 
notice that met the standard established by section 5103(a) 
and 38 C.F.R. § 3.159(b) as to his direct-appeal earlier 
effective date (EED) claim.  In Huston, as in the case 
present, the issue of an EED was raised in the NOD.

Subsequent to the Court decision in this case, VA General 
Counsel (GC) issued a precedential opinion, VAOPGCPREC 8- 
2003. In that opinion, it was determined:

Because section 5103(a) notice is 
required only upon receipt of a complete 
or substantially complete application, 
and, as in the situations described 
above, a new issue raised in an NOD is 
not generally considered an application 
for benefits, section 5103(a) notice is 
not required upon receipt of an NOD 
raising a new issue.

In the body of that opinion, GC presented, as an example, a 
fact pattern essentially the same as is now presently before 
the Board; that is, when an effective date issue is raised in 
a NOD.  GC held that the notice requirements of 38 U.S.C.A. § 
5103(a) did not apply.

The Board is bound by applicable statutes, regulations of the 
Department of Veterans Affairs, and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  38 
C.F.R. § 19.5 (2004).  Therefore, because of this recent GC 
opinion, the holding in Huston is not applicable in this 
case.

In any event, as described below, the RO has conducted 
exhaustive development in effort to obtain evidence in 
support of the veteran's claim.  The veteran and his 
representative have been duly informed of such efforts, and 
have not responded to the RO's requests for further 
information.

Factual Background

In April 1964, the RO determined that service connection for 
"spondylisthesis" with low back strain was not warranted.  

A September 1998 statement from a private physician indicates 
that the veteran was disabled from his job which involved 
lifting up to 300 boxes of apples, each weighing about 40 
pounds.  An October 1999 statement from the same physician 
indicated that the veteran had been under his care for spinal 
stenosis and a ruptured lumbar disc.  He noted that the 
veteran had undergone disc excision surgery in July 1998 and 
had continued to have intractable pain that was refractory to 
medication.  He opined that the veteran could not return to 
his job as a truck driver due to limitations caused by his 
back disability.

Private treatment records from June 2000 indicate a new disc 
herniation.  It was noted that the veteran had been accepted 
for Worker's Compensation.  The veteran inquired whether the 
new herniation could have been related to his low back 
injuries in service, and provided records of treatment for 
lumbosacral injuries in service.  The physician indicated 
that such injuries could be a factor that precipitated the 
disc herniation.

On VA examination in November 2000, the veteran reported that 
he was in receipt of Social Security disability due to his 
low back problems.  He indicated that he had been a truck 
driver until he had suffered a twisting injury while lifting 
a heavy crate of apples.  He indicated that he had been 
covered by Worker's Compensation for ensuing surgery.  The 
examiner noted that X-rays taken in service identified 
spondylolysis.  The impression was chronic recurrent low back 
strain and spondylolysis.  The examiner indicated that the 
spondylolysis was certain to have existed prior to the 
veteran's entering the service.  He noted that the veteran's 
lumbar disc disease was note related to the other diagnoses 
and developed later in life.  In a December 2000 addendum, 
the examiner noted that the two diagnoses provided in the 
examination report might be totally indistinguishable.

By a rating action dated in December 2000, the RO granted 
service connection for low back strain and determined that a 
40 percent evaluation was warranted, effective April 24, 
2000.  The veteran was properly notified of that rating 
action.

The veteran submitted his claim of entitlement to TDIU and 
for an increased rating for his back disability in February 
2002.  

On VA examination in July 2002, the veteran complained of 
constant low back pain, left lower extremity pain, and pain 
with weight bearing.  The assessment was chronic low back 
strain, myofascial dysfunction, degenerative disc disease as 
shown on previous X-rays.  The examiner concluded that the 
veteran was not employable for any type of position that 
would require prolonged weight bearing or any heavy lifting 
greater than 20 or 30 pounds.

By a rating action dated in August 2002, the RO increased the 
evaluation for the veteran's low back disability to 60 
percent and granted TDIU.  The effective date was established 
as February 5, 2002, the date of receipt of the veteran's 
claim.

In December 2002, the RO requested an additional opinion from 
the July 2002 VA examiner.  He responded in December 2002, 
noting that it may be impossible to separate the symptoms of 
the veteran's low back strain and those of spondylosis or 
disc disease.  He indicated that it was quite clear that the 
veteran's lower extremity pain was resolved following 
discectomy.  He concluded that it was as likely as not that 
the veteran's unemployability was secondary to spondylosis 
and not to the low back strain.  

Social Security Administration (SSA) records received in June 
2003 indicate that the veteran was in receipt of benefits due 
to discogenic and degenerative disorders of the back.  SSA 
determined that the veteran's disability began in May 1998.  
The veteran's application for benefits indicates that he 
first sought treatment for a low back injury in June 1998.

Analysis

The type of claim that is at issue here, a TDIU claim, 
qualifies as a claim for increased disability compensation 
and is subject to the more specific criteria under 38 
U.S.C.A. § 5110(a) and (b)(2) (West 2002) and 38 C.F.R. § 
3.400(o)(2) (2004), which sets forth the method of 
determining the effective date of an increased evaluation.  
The general rule provides that the effective date of such 
award "shall not be earlier than the date of receipt of 
application therefore." 38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation which 
provides that the effective date will be the date of receipt 
of claim or the date entitlement arose, which ever is later.  
38 C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation. In that regard, the law provides that 
the effective date of the award "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date, otherwise the date of receipt of the 
claim."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. § 
3.1(r) (2004).  A claim is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§§ 3.1(p); 3.155 (2004).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a) (2004).

In this case, the evidence of record indicates that service 
connection was granted for low back disability in December 
2000.  The effective date for the award was determined to be 
April 24, 2000.  

The Board has reviewed the record and has determined that at 
the time of the original VA medical examination in November 
2000, the veteran informed VA that he was in receipt of 
Social Security Administration (SSA) disability benefits 
based on his low back disability.  This can be construed as 
an informal claim for TDIU.  Furthermore, once VA was put on 
notice that the veteran was in receipt of SSA disability 
benefits, the VA had a duty to obtain these records.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  Now that these records 
have been obtained, it is apparent to the Board that the low 
back disability for which the veteran was service-connected 
is the same disability as that for which he was awarded SSA 
disability benefits.  

Consequently, the Board finds that had an informal claim 
arose when the veteran indicated that he was in receipt of 
SSA disability benefits for his low back.  Had this been 
properly pursued, it would have been reasonable to conclude 
that the veteran was totally disabled due to service-
connected disability on April 24, 2000, and this is the date 
on which it could be factually ascertained that an award of 
TDIU was warranted.  Accordingly, the Board concludes that 
the criteria for an effective date prior to February 5, 2002, 
for a TDIU have been met.

ORDER

Entitlement to an effective date earlier of April 24, 2000, 
for a grant of TDIU is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



